Order issued January 12, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00084-CR
                       ________________________________________

                   CHRISTOPHER CHARLES JEFFERSON, Appellant

                                               V.

                           THE STATE OF TEXAS, Appellee


                                          ORDER

                          Before Justices Lang, Brown, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the September 27, 2014 motion of

Niles Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Christopher Charles Jefferson,

Bookin No. 13051895, Dallas County Jail, West Tower-3MW07, P.O. Box 660334, Dallas,

Texas, 75266-0334.



                                                      / Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE